DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-3, 5-17 and 19-20 are pending.
Claims 1 and 15 are amended.
Claims 4 and 18 are canceled.
Response to Arguments
Applicant’s arguments, see page 6, filed 05/27/2022, with respect to the abstract objection have been fully considered and are persuasive.  The abstract objection has been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 6, filed 05/27/2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn per applicant’s timely filing of a terminal disclaimer.
Applicant’s arguments, see page 6, filed 05/27/2022, with respect to the 103 rejection have been fully considered and are persuasive. The 103 rejection has been withdrawn per applicant’s amendments.
Terminal Disclaimer
The terminal disclaimer filed on 06/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10955324 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-3, 5-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Pearson US6928884 discloses a bi-directional, clean or grey medium, wide temperature range, low intrusion, low turbulence, mass flow meter extends multiple pressure sensing tubes, each containing multiple pressure sensing ports, into a bounded path a distance no more than one half the diameter of the path, or semi-traversing. These sensing tubes sense impact or static pressures to obtain a sensing pressure, and are in fluid communication with a channel located externally of the bounded path which provides a total average sensing pressure for measurement. A series of reference pressure ports are located flush to the wall surface of the bounded path to obtain a reference pressure. These reference ports are in fluid communication with another channel located externally of the bounded path which provides a total average reference pressure for measurement. The difference in total average sensing pressure and total average reference pressure can be measured and used to calculate the average velocity and volume of gas within the bounded path. Alternatively, the difference in total average pressures can produce a measurable sample flow through a channel connecting the two total average pressure plenums, which is proportional to the flow through the bounded path. (Fig 6b, Col 7 line 25-29)
However, Pearson fails to disclose the plurality of pressure orifices are equally spaced from one another along the same side of the tube along the axial run and comprise a maximum diameter that does not extend into an airflow.
Van Beccelaere US6149515 discloses a moisture elimination louver includes a housing which allows fluid flow between an air inlet opening on an upstream side of the housing and an air outlet opening on a downstream side of the housing with a plurality of moisture elimination separator plates positioned within the housing such that respective moisture eliminating air flow channels are formed between each adjacent pair of the separator plates. The moisture elimination louver is modified to included one or more air flow sensors by positioning each of the air flow sensor(s) within a different respective one of the air flow channels. (Fig 1-4, Col 3 line 24 – Col 4 line 31)
However, Van Beccelaere fails to disclose the plurality of pressure orifices are equally spaced from one another along the same side of the tube along the axial run and comprise a maximum diameter that does not extend into an airflow.
Prior arts such as Pearson and Van Beccelaere made available do not teach, or fairly suggest, the plurality of pressure orifices are equally spaced from one another along the same side of the tube along the axial run and comprise a maximum diameter that does not extend into an airflow.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-3, 5-17 and 19-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855